WESTERN ALLIANCE BANCORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
(And Summary Plan Description)

Article 1. Establishment and Term of the Plan

1.1 Establishment of the Plan. The Company has established the Western Alliance
Bancorporation Change in Control Severance Plan to provide Severance Benefits
(as defined in the Plan) to certain eligible Executives of the Company and its
Affiliates in accordance with the terms of the Plan. No individuals other than
the Executives shall be eligible to receive Severance Benefits. Severance
Benefits for the Executives will be determined exclusively under the Plan.

The Plan, as set forth herein, is an employee welfare benefit plan within the
meaning of ERISA Section 3(1), and the Company intends that the Plan be
administered in accordance with the applicable requirements of ERISA. This Plan
document, including the information provided in Appendix A hereto, is also the
summary plan description of the Plan.

1.2 Plan Term. The Plan will commence on the Effective Date and will continue in
effect until December 31, 2013 (the “Initial Expiration Date”); provided that,
the Plan automatically will be extended for an additional one (1) year period
after the Initial Expiration Date and any subsequent anniversary of the Initial
Expiration Date unless, not less than one hundred eighty (180) days before the
Initial Expiration Date, or any subsequent anniversary of the Initial Expiration
Date, the Committee or the Company gives written notice to each Executive
designated by the Board as eligible to participate in the Plan that the Plan
shall not be extended or further extended, in which case the Plan shall
terminate as of December 31 of the year in which such notice is given.

1.3 Administration. The Committee is the named fiduciary of the Plan. The
Committee may appoint, as it deems necessary or advisable, an individual or
committee to act as its representative in matters affecting the Plan. The
Committee shall have authority to control and manage the operation and
administration of the Plan, and may adopt rules and regulations it deems
consistent with the terms of the Plan and necessary or advisable to administer
the Plan properly and efficiently. In administering the Plan and providing
Severance Benefits, the Committee shall have discretionary authority to construe
and interpret the Plan’s terms and to make factual determinations under it,
including the authority to determine an individual’s eligibility for Severance
Benefits, the reason for Separation from Service, and the amount of Severance
Benefits payable. Any interpretation of the Plan made in good faith by the
Committee, and any decision made in good faith on any matter within the
discretion of the Committee under the Plan, will be binding on all persons,
subject to review under Article 6. Notwithstanding anything in this Section 1.3
to the contrary, following a Change in Control, the Committee shall administer
the Plan in a manner consistent with the administration of the Plan prior to
such Change in Control.

Article 2. Definitions

Wherever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

“Affiliate” means, with respect to the Company, any company or other trade or
business that directly or indirectly controls, is controlled by or is under
common control with the Company within the meaning of Rule 405 of Regulation C
under the Securities Act, including, without limitation, any Subsidiary.

“Annual Bonus” means the target incentive bonus amount set by the Committee
under the Western Alliance Bancorporation Annual Bonus Plan (or any similar or
successor plan) for the applicable Plan Year.

“Base Salary” means, at any time, the then regular annual base rate of pay that
the Company is paying the Executive as annual salary, as approved by the Board
or a committee of the Board and shown in the Company’s records. Base Salary does
not include any incentive, non-cash, equity or similar compensation or award, or
Employee Benefit Plan contributions made by the Company or an Affiliate (other
than Employee Benefit Plan contributions made by the Company or an Affiliate
pursuant to an Executive’s salary reduction election under Code Section 401(k)
or 125).

“Board” means the Board of Directors of the Company.

“Cause” means, as determined by the Committee in its sole discretion and solely
with respect to the Plan, the Executive’s (a) willful and continued failure to
perform his or her material duties with the Company or an Affiliate, or the
commission of any activities constituting a violation or breach under any
Federal, state or local law or regulation applicable to the activities of the
Company or an Affiliate, (b) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other action that causes damage to the property or business
of the Company or an Affiliate, (c) repeated absences from work such that the
Executive is unable to perform his or her employment or other duties in all
material respects, (d) admission or conviction of, or plea of nolo contendere
to, any felony, or any other crime that, in the reasonable judgment of the Board
or Committee, adversely affects the Company’s or an Affiliate’s reputation or
the Executive’s ability to carry out the obligations of his or her employment,
(e) loss of any license or registration that is necessary for the Executive to
perform his or her duties for the Company or an Affiliate, (f) failure to
cooperate with the Company or an Affiliate in any internal investigation or
administrative, regulatory or judicial proceeding or, (g) act or omission in
violation or disregard of the Company’s or an Affiliate’s policies, including
but not limited to the Company’s or an Affiliate’s harassment and discrimination
policies and standards of conduct then in effect, in such a manner as to cause
loss, damage or injury to the property, reputation or employees of the Company
or an Affiliate.

In addition, the Executive’s employment will be deemed to have terminated for
Cause if, within six (6) months after the Executive’s employment has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause. For purposes of this Plan, no act or failure to act on the
Executive’s part shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
action or omission was in the best interests of the Company or an Affiliate. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company.

“COBRA” means the continuation of heath care coverage requirements of Code
Section 4980B as added by the Consolidated Omnibus Budget Reconciliation Act of
1985 and the regulations thereunder, as amended from time to time.

“Code” means the U.S. Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

“Company” means Western Alliance Bancorporation, a Nevada corporation, and any
successor thereto as provided in Article 7 herein.

“Committee” means the Compensation Committee of the Board.

“Confidential Information” includes proprietary, confidential and trade secret
information of the Company and its Affiliates, including but not limited to
records, notes, memoranda, data, writings, research, personnel information, the
database of customer accounts; customer, supplier and distributor lists;
customer profiles; information regarding sales and marketing activities and
strategies; trade secrets; data regarding technology, products and services;
information regarding pricing, pricing techniques and procurement; financial
data and forecasts regarding the Company, its Affiliates, and customers,
suppliers and distributors of the Company and its Affiliates; software programs
and intellectual property, or any other information of whatever nature in the
possession or control of the Company or an Affiliate, that has not been
published or disclosed to the general public or the financial industry, provided
that such term does not include knowledge, skills, and information that is
common to the trade or profession of the Executive.

“Change in Control” means (i) the dissolution or liquidation of the Company or a
merger, consolidation, or reorganization of the Company with one or more other
entities in which the Company is not the surviving entity, (ii) the consummation
of a sale of all or substantially all of the assets of the Company to another
person or entity, or (iii) the consummation of any transaction (including
without limitation a merger or reorganization in which the Company is the
surviving entity) which results in any person or entity (other than persons who
are stockholders or Affiliates immediately prior to the transaction) owning
fifty (50%) or more of the combined voting power of all classes of stock of the
Company. Notwithstanding the foregoing, unless a majority of the individuals who
constitute the Board immediately prior to the Change in Control determine
otherwise, no Change in Control will be deemed to have occurred with respect to
a particular Executive if the Change in Control results from actions or events
in which such Executive is a participant in a capacity other than solely as an
officer, employee or director of the Company.

“Effective Date” means September 19, 2012, the date the Plan became effective.

“Employee Benefit Plan” has the meaning given in ERISA Section 3(3).

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, as amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
thereunder, as amended from time to time.

“Executive” means an eligible employee of the Company or an Affiliate designated
by the Board by written resolution from time to time, as an Executive eligible
to participate in the Plan. No individuals other than those the Board has
designated by written resolution before the time of Separation from Service will
be eligible to receive Severance Benefits.

“Good Reason” shall be deemed to exist if, and only if, on or after a Change in
Control and without the Executive’s express written consent, the Company or an
Affiliate:

(a) reduces the Executive’s Target Total Direct Compensation for a Plan Year by
ten percent (10%) or more;

(b) materially diminishes the Executive’s authorities, duties or
responsibilities, or materially diminishes the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board, Chief Executive Officer, or
President of the Company, whichever the Executive reported to immediately prior
to the Change in Control;

(c) relocates the Executive’s principal place of employment to a location that
is more than thirty (30) miles from the Executive’s principal place of
employment immediately prior to the Change in Control;

(d) materially diminishes the budget over which the Executive retains authority;
or

(e) takes any other action or inaction that constitutes a material breach of any
agreement under which the Executive provides services to the Company or
Affiliate.

The Executive may terminate the Executive’s employment at any time for Good
Reason as of a date at least thirty (30) days after the date the Executive
delivers written notice of such termination to the Committee, unless the
condition constituting Good Reason is fully corrected within thirty (30) days
after the Executive gives the Committee written notice thereof. The Executive
must deliver to the Committee written notice of such termination, if any, within
sixty (60) days of the event constituting Good Reason, setting forth in
reasonable detail the specific conduct of the Company or Affiliate that
constitutes Good Reason.

“Plan” means this Western Alliance Bancorporation Change in Control Severance
Plan, including the Appendices that are attached hereto and made a part hereof.

“Plan Year” means the 12-month period that begins each January 1 and ends on the
next December 31.

“Release” has the meaning given to such term in Section 3.5 herein.

“Separation from Service” with respect to the Company, has the meaning of Code
Section 409A. For purposes of the Plan, and in accordance with Treasury
Regulation §1.409A-1(h)(1)(ii) (or any similar or successor provisions), a
Separation from Service shall be deemed to occur, without limitation, if the
Company and the Executive reasonably anticipate that the level of bona fide
services the Executive will perform after a certain date (whether as an employee
or as an independent contractor) will permanently decrease to less than fifty
percent (50%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months. Subject to the preceding sentence,
the Committee shall determine whether the Executive has incurred a Separation
from Service for purposes of the Plan, which determination shall be final,
binding and conclusive. For purposes of the Plan, an Executive’s employment with
the Company shall be deemed to be terminated when the Executive has a Separation
from Service, and all references in the Plan to employment termination or
termination of employment shall be deemed to refer to such a Separation from
Service from the Company.

“Severance Benefits” has the meaning given to such term in Section 3.1 herein.

“Stock Plan” means the Company’s 2005 Stock Incentive Plan, as amended, or any
other similar or successor plan that provides for award based on Company stock,
adopted or maintained by the Company or an Affiliate.

“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

“Target Total Direct Compensation” means, for any Plan Year, the sum of an
Executive’s Base Salary, Annual Bonus and annual stock or other long-term
incentive award for that Plan Year, each calculated at the target level
specified by the Committee for that Plan Year.

Article 3. Change in Control Severance Benefits

3.1 Severance Benefits. Subject to the conditions and limitations of the Plan,
if during the twenty-four (24) month period following a Change in Control (i) an
Executive is terminated by the Company or Affiliate without Cause, or (ii) the
Executive terminates his or her employment with the Company or Affiliate for
Good Reason, the Company shall pay or provide to the Executive, within thirty
(30) days following the date of such termination, subject to Section 3.5 of the
Plan, the “Severance Benefits” set forth below:

(a) The Company shall pay or provide the Executive’s “Accrued Benefits,” which
include accrued but unpaid Base Salary (based upon the annual rate in effect on
the date of Separation from Service) through the date of Separation from
Service, payable in accordance with the Company’s normal payroll practice;
business expenses incurred but not paid prior to the date of Separation from
Service in accordance with the Employer’s expense reimbursement policy; accrued
but unused vacation through the date of Separation from Service; and other
benefits mandated under the terms of any of the Company’s Employee Benefit Plans
or programs.

(b) The Company shall make a lump sum cash severance payment to the Executive in
an amount equal to the sum of (i) two times the Executive’s Base Salary (using
the greater of the Executive’s Base Salary for the Plan Year in which the Change
in Control occurs or the Plan Year in which the Executive’s Separation from
Service occurs), and (ii) two times the Executive’s Annual Bonus (using the
greater of the Annual Bonus for the Plan Year in which the Change in Control
occurs or the Plan Year in which the Executive’s Separation from Service
occurs).

(c) The Company shall pay to the Executive (i) any annual bonus that the
Executive had earned in the Plan Year prior to the Plan Year in which the
Executive’s Separation from Service occurred, but which was unpaid as of the
Executive’s Separation from Service, and (ii) a pro rata amount of the Annual
Bonus for the Plan Year in which the Executive’s Separation from Service occurs,
based on the number of days elapsed in the Plan Year as of the Executive’s
Separation from Service, subject to Section 3.2 below.

(d) The Company shall pay or reimburse the Executive for the Company portion of
the cost of continuing coverage under the Company’s group health benefits plan
(so-called “COBRA premiums”) for the Executive and the Executive’s family (if
the Executive qualifies for and elects that coverage) for a period of up to
twenty-four (24) months following the Executive’s Separation from Service, if
the Executive elects such continuing coverage, at the same costs (e.g., employee
contribution) and coverage levels and under the same general terms and
provisions of such plan as apply to active employees after the Executive’s
Separation from Service. The Company’s obligation to pay the COBRA premiums
described in the preceding sentence will cease on the date the Executive becomes
eligible for similar coverage under another group health plan that does not
impose pre-existing condition limitations on the Executive’s coverage. The
continuation period required by this Section shall be concurrent with the
continued group health benefit plan coverage required by COBRA. Nothing in this
Section 3.1(d) shall be construed to extend the period over which COBRA
continuation coverage must be provided to the Executive or the Executive’s
dependents beyond that mandated by law.

(e) The Company shall continue the Executive’s coverage under the directors’ and
officers’ liability coverage maintained by the Company, as in effect from time
to time, to the same extent as other current or former senior executive officers
of the Company for a period of at least five years. The Company also shall
indemnify and hold the Executive harmless against expenses, including reasonable
attorney’s fees judgments, fines, settlements, and other amounts actually and
reasonably incurred in connection with any proceeding arising by reason of
actions taken by the Executive within the scope of his or her duties as an
officer, employee, or director of the Company or any Affiliate. The Plan shall
not affect any indemnification or other rights and benefits afforded to the
Executive by the Company’s certificate of incorporation or by laws.

The Severance Benefits under the Plan will not be deemed compensation for
purposes of any other Employee Benefit Plan of the Company or an Affiliate.

3.2 Annual Bonus for the Plan Year in Which the Change in Control Occurs. For
the Plan Year in which the Change in Control occurs, regardless of whether the
Executive has incurred a Separation from Service in that Plan Year, the Company
will pay the Executive:

(a) any annual bonus that the Executive had earned in the Plan Year prior to the
Plan Year in which the Change in Control occurred, but which was unpaid as of
the effective date of the Change in Control, and

(b) a pro rata amount of the Annual Bonus for the Plan Year in which the Change
in Control occurs, based on the number of days elapsed in the Plan Year as of
the date of the Change in Control; provided that, if the Executive’s Separation
from Service occurs in the same Plan Year as the Change in Control, the Company
shall only pay to the Executive the greater of the amount provided under this
paragraph 3.2(b) or under clause (ii) of paragraph 3.1(c) above.

3.3 Termination for Cause or by the Executive Other Than for Good Reason. If the
Executive’s employment is terminated either (a) by the Company for Cause or
(b) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Executive’s Accrued Benefit through the date of Separation from
Service, payable in accordance with the Company’s normal payroll practice.

3.4 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by a
written notice to the other party that (i) indicates the specific termination
provision in the Plan relied upon, and (ii) sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

3.5 Release. Notwithstanding anything in the Plan to the contrary, as a
condition to receiving any Severance Benefits, the Executive (or, in the event
of the Executive’s death or incompetence, the Executive’s designated
beneficiary, surviving spouse, estate, or legal representative) shall execute a
comprehensive release agreement and waiver of claims against the Company in a
form substantially the same as that attached hereto as Appendix B (the
“Release”). The Company shall deliver the Release to the Executive within ten
(10) days of the Executive’s Separation from Service. No Severance Benefits will
be provided prior to the date that both (a) the Executive has delivered an
original, signed Release to the Company and (b) the revocability period (if any)
has elapsed; provided that (i) any Severance Benefits that otherwise would have
been provided before such date but for the fact that the Executive had not yet
delivered an original, signed Release (or the revocability period had not yet
elapsed) shall be made as soon as administratively practicable but not later
than the sixtieth (60th) day following the Executive’s Separation from Service;
and (ii) if the Executive’s Separation from Service occurs within the sixty
(60) day period ending on December 31 of any calendar year, any cash Severance
Benefits shall not be paid until the Company’s first business day if the next
calendar year. If the Executive does not deliver an original, signed Release to
the Company within forty-five (45) days after receipt of the same from the
Company, (x) the Executive’s rights shall be limited to those made available to
the Executive as if the Executive were terminated under Section 3.3 above, and
(y) the Company shall have no obligation otherwise to provide the Executive any
Severance Benefits, or any other monies on account of the Executive’s Separation
from Service.

By accepting Severance Benefits, the Executive acknowledges and agrees that if
the Executive files a lawsuit or accepts recoveries, payments or benefits based
on any claims that the Executive has released under the Release, as a condition
precedent for maintaining or participating in any lawsuit or claim, or accepting
any recoveries, payments or benefits, the Executive shall forfeit immediately
such Severance Benefits and reimburse the Company for any Severance Benefits
already provided.

3.6 State Unemployment Benefits. For purposes of state unemployment benefits,
Severance Benefits shall be deemed allocated over the two-year period following
the Executive’s Separation from Service, matching the two-times multiple
described in Section 3.1(b), even if paid in a single lump sum.

3.7 Golden Parachute Provisions; No Tax Gross-Up.

(a) Excess Parachute Payments. In the event that any amount or benefits made or
provided to the Executive under the Plan and any other plans, programs, or
agreements of the Company and its Affiliates (collectively, the “Covered
Payments”), are determined to constitute a parachute payment, as such term is
defined in Code Section 280G(b)(2) and would subject the Executive to an excise
tax under Code Section 4999 (the “Excise Tax”), the Covered Payments shall be
reduced so that the maximum amount of the Covered Payments (after reduction)
shall be one dollar ($1.00) less than the amount that would cause the Covered
Payments to be subject to the Excise Tax; provided, however, that the Covered
Payments shall be reduced under this Section only to the extent that the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. In making any
determination as to whether the Covered Payments would be subject to an Excise
Tax, consideration shall be given to whether any portion of the Covered Payments
could reasonably be considered, based on the relevant facts and circumstances,
including but not limited to the provisions of Article 4, to be reasonable
compensation for services rendered (whether before or after the consummation of
the applicable Change in Control).

(b) Procedure for Determinations. All determinations required to be made under
this Section 3.7 and the assumptions to be utilized in arriving at such
determinations shall be made by the independent public accountants then
regularly retained by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Company or the
Executive that there have been Covered Payments, or such earlier time as the
Company requests. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
the Company shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). The Company shall pay all fees
and expenses of the Accounting Firm.

(c) Internal Revenue Service Claims. In the event that upon any audit of the
Covered Payments by the Internal Revenue Service or by a state or local taxing
authority, a change is formally determined to be required in the amount of taxes
paid by the Executive, appropriate adjustments will be made under the Plan such
that the net amount that is payable to the Executive after taking into account
the provisions of Code Section 4999 will reflect the intent of the parties as
expressed in this Section. The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service or other taxing authority that, if
successful, would require payment of an Excise Tax or an additional Excise Tax
on the Covered Payments (a “Claim”). Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such Claim and shall apprise the Company of the nature of
such Claim and the date on which such Claim is requested to be paid. The
Executive shall not pay such Claim prior to the expiration of the thirty
(30)-day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such Claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
Claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such Claim,

(ii) take such action in connection with contesting such Claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such Claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such Claim, and

(iv) permit the Company to participate in any proceedings relating to such
Claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, additional Excise Tax, or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such Claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the Claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one (1) or more appellate courts, as
the Company shall determine, provided, however, that if the Company directs the
Executive to pay such Claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis or, if such an
advance is not permissible thereunder, pay the amount of such payment to the
Executive as additional compensation, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax, additional Excise Tax, or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or additional compensation; and further provided that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. The Company shall
reimburse any fees and expenses provided for under this Section 3.7 on or before
the last day of the Executive’s taxable year following the taxable year in which
the fee or expense was incurred, and in accordance with the other requirements
of Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar
or successor provisions).

(d) Refund. If, after the receipt by the Executive of an amount advanced or paid
by the Company pursuant to paragraph (c), the Executive becomes entitled to
receive any refund with respect to such Claim, the Executive shall (subject to
the Company’s complying with the requirements of paragraph (c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph (c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such Claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

3.8 No Further Obligations. Except as provided in the Plan, the Stock Plan, or
any other Employee Benefit Plan, the Company shall have no obligation to the
Executive following the Executive’s Separation from Service for any reason,
including any obligation for severance payments or benefits. Except as provided
in the Plan, the provision of Severance Benefits shall have no effect upon the
Executive’s rights under any Employee Benefit Plan, the Stock Plan, or any other
employee policy or practice of the Company applicable to the Executive’s
termination for any reason. If an Executive become entitled to severance
benefits under any other Employee Benefit Plan or due to a reduction in force or
other severance event, Severance Benefits shall not be paid or provided under
this Plan to the extent such Severance Benefits duplicate the severance benefits
provided under any other Employee Benefit Plan or due to a reduction in force or
other severance event.

3.9 Deemed Resignations. Upon the Executive’s Separation from Service for any
reason, the Executive will be deemed to have resigned as of the date of the
Executive’s Separation from Service from all offices, directorships, and
fiduciary positions with the Company, its Affiliates, and Employee Benefit
Plans.

Article 4. Trade Secrets, Confidential Information, and Protective Covenants

Notwithstanding anything in the Plan to the contrary, all Severance Benefits are
expressly conditioned on the Executive’s compliance with each of the provisions
and protective covenants of this Article 4. In consideration for the Executive’s
eligibility for Severance Benefits under the Plan, each Executive agrees to the
restrictions provided for below, which will apply during and after the
Executive’s Separation from Service. The nature of the Executives’ employment
with and performance of services for the Company permits each Executive to have
access to certain of its trade secrets and confidential and proprietary
information that is, and always shall remain, the sole property of the Company.
Any unauthorized disclosure or use of this information would be wrongful and
would cause the Company irreparable harm. For purposes of this Article 4, each
reference to the “Company” shall include the Company and its Affiliates.

4.1 Trade Secrets and Confidential Information. During the course of an
Executive’s employment the Executive has acquired, and will acquire, knowledge
of the Company’s Trade Secrets (as defined below) and other proprietary
information relating to its business, business methods, personnel, customers,
and clients (collectively referenced as “Confidential Information”). For
purposes of the Plan, “Trade Secrets” are defined as information, including but
not limited to, a formula, pattern, compilation, program, device, method,
technique, or process, that: (1) derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
Company’s Trade Secrets include, but are not limited to, the following:

(a) the names, address, and contact information of the Company’s customers or
clients and prospective customers and clients, as well as any other personal or
financial information relating to any customer, client, or prospect, including,
without limitation, account numbers, balances, portfolios, maturity and/or
expiration or renewal dates, loans, policies, investment activities, purchasing
practices, financial plans, insurance, annuity policies and objectives;

(b) any information concerning the Company’s operations, including without
limitation, information related to its methods, services, pricing, costs,
margins and mark-ups, finances, practices, strategies, business plans,
agreements, decision-making, systems, technology, policies, procedures,
marketing, sales, techniques, agent information and processes;

(c) any other proprietary and/or confidential information relating to the
Company’s customers, clients, employees, products, services, sales,
technologies, or business affairs.

Records of the Company also constitute Confidential Information. The Executive’s
obligation to maintain the confidentiality of the Company’s Records continues at
all times during and after the Executive’s employment. “Records” include, but
are not limited to, original, duplicated, computerized, memorized, handwritten
or any other form of information, whether contained in materials provided to the
Executive by the Company, or by any institution acquired by the Company, or
compiled by the Executive or others in any form or manner including information
in documents or electronic devices, such as software, flowcharts, graphs,
spreadsheets, resource manuals, videotapes, calendars, day timers, planners,
rolodexes, or telephone directories maintained in personal computers, laptop
computers, personal digital assistants or any other devices. Records do not
become any less confidential or proprietary to the Company because the Executive
may commit some of them to memory or because the Executive may otherwise
maintain them outside of the Company’s offices.

Each Executive agrees that Confidential Information of the Company is to be used
by the Executive solely and exclusively for the purpose of conducting business
on behalf of the Company. An Executive shall keep such Confidential Information
confidential and not divulge, use or disclose this information except for that
purpose. If the Executive resigns or is terminated from employment for any
reason, the Executive shall immediately return to the Company all Records and
Confidential Information, including information maintained by the Executive in
the Executive’s office, personal electronic devices, and/or at home.
Confidential Information also includes any organizational information or
staffing information learned by the Executive in connection with the Executive’s
employment by the Company, and the Executive shall not (i) share such
information with any recruiters or any other employers, either during or
subsequent to the Executive’s employment with the Company, or (ii) use or permit
use of such as a means to recruit or solicit any Company Employee (as defined
below) away from the Company.

4.2 Protective Covenants. Plan provisions and/or an agreement not to disclose or
use the Company’s Confidential Information after the Executive’s Separation from
Service would be inadequate, standing alone, to protect the Company’s legitimate
business interests because some activities by a former employee who had held a
position like that of an Executive would, by their nature, compromise such
Confidential Information as well as the goodwill and customer relationships that
the Company has paid the Executive to develop for the Company during the
Executive’s employment by the Company. Activities that violate the Company’s
rights in this regard, whether or not intentional, are often undetectable by the
Company until it is too late to obtain any effective remedy, and such activities
will cause irreparable injury to the Company. To prevent this kind of
irreparable harm, in consideration for the Executive’s eligibility for Severance
Benefits under the Plan, each the Executive shall abide by the following
Protective Covenants set forth below:

(a) No Conflicting Business Activities. During the Executive’s employment with
the Company and for a period of twelve (12) months following the Executive’s
Separation from Service for any reason, the Executive shall not provide services
to a Competitor (as defined below) in any role or position (as an employee,
consultant, owner, or otherwise) that would involve Conflicting Business
Activities (as defined below); provided that, while an Executive is a resident
of the state of California and subject to the laws of the state of California,
the restriction in this paragraph (a) will apply only to Conflicting Business
Activities that result in unauthorized use or disclosure of the Company’s
Confidential Information or Trade Secrets;

(b) No Solicitation of Clients, Customers, or Prospective Clients or Customers.
During the Executive’s employment with the Company and for a period of twelve
(12) months following the Executive’s Separation from Service for any reason,
the Executive shall not (in person or through assistance to others) solicit,
participate in, or promote the solicitation of or communication with, any
clients, customers, or prospective clients or customer of the Company in
association with or pursuit of a Competing Line of Business (as defined below)
if the Executive either had business-related contact with that client, customer,
or prospective client or customer or received Confidential Information about
that client, customer or prospective client or customer in the last two years of
the Executive’s employment at the Company; provided that, while the Executive is
a resident of the state of California and subject to the laws of the state of
California, the restriction in this paragraph (b) will apply only to
solicitations or communications made with the assistance of the Company’s
Confidential Information or Trade Secrets;

(c) No Solicitation of the Company Employees. During the Executive’s employment
with the Company and for a period of twelve (12) months following the
Executive’s Separation from Service for any reason, the Executive will not (in
person or through assistance to others) participate in soliciting, recruiting,
or communicating with a Company Employee for the purpose of persuading or
helping the Company Employee to end or reduce his or her employment or other
relationship with the Company if the Executive either worked with that the
Company Employee or received Confidential Information or Trade Secrets about
that Company Employee in the last two years of the Executive’s employment with
the Company;

(d) No Solicitation of the Company Suppliers During the Executive’s employment
with the Company and for a period of twelve (12) months following the
Executive’s Separation from Service for any reason, the Executive will not (in
person or through assistance to others) participate in soliciting or
communicating with a Company Supplier (as defined below) for the purpose of
persuading or helping the Company Supplier to end or modify to the Company’s
detriment an existing business relationship with the Company if the Executive
either worked with that Company Supplier or received Confidential Information or
Trade Secrets about that Company Supplier in the last two years of the
Executive’s employment with the Company; and

(e) Non-Disparagement. During the Executive’s employment with the Company and
following the Executive’s Separation from Service for any reason, the Executive
will not, directly or indirectly, make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, that
defame, disparage or in any way criticize the personal or business reputation,
practices, or conduct of the Company, its employees, directors, or officers.
This prohibition extends to statements, written or verbal, made to anyone,
including but not limited to the news media, investors, potential investors, any
board of directors, industry analysts, competitors, strategic partners, vendors,
employees (past and present), clients, and customers.

As used in this Section 4.2, “Competitor” means an individual, corporation,
other business entity or separately operated business unit of an entity that
engages in a Competing Line of Business. “Competing Line of Business” means a
business that involves a product or service offered by anyone other than the
Company that would replace or compete with any product or service offered or to
be offered by the Company with which the Executive had involvement or
substantial knowledge while employed by the Company (unless the Company and its
subsidiaries are no longer engaged in or planning to engage in that line of
business). “Conflicting Business Activities” means job duties or other
business-related activities in the states of Arizona, California or Nevada, or
management or supervision of such job duties or business-related activities, if
such job duties or business-related activities are the same as or similar to the
job duties or business-related activities in which the Executive participated or
as to which the Executive received Confidential Information or Trade Secrets in
the last two years of the Executive’s employment with the Company. “Company
Employee” means an individual employed by or retained as a consultant or
contractor to the Company. “Company Supplier” means an individual, corporation,
other business entity or separately operated business unit of an entity that
regularly provides goods or services to the Company.

This Section 4.2 is not intended to limit the Company’s right to prevent
misappropriation of its Confidential Information, Records, or Trade Secrets
beyond the twelve month period.

4.3 Enforcement. The payment or provision of Severance Benefits is subject to
and contingent upon the Executive’s adherence to the covenants of this
Article 4. The Executives agree to the covenants of this Article 4 to avoid any
future dispute between an Executive and the Company regarding specific
restrictions on an Executive’s post-employment conduct that will be reasonable,
necessary and enforceable to protect the Company’s Confidential Information and
other legitimate business interests. The Protective Covenants are ancillary to
the other terms of this Plan and the Executive’s employment relationship with
the Company. The Plan and these covenants benefit both the Executive and the
Company because, among other things, they provide finality and predictability
for both the Executive and the Company regarding enforceable boundaries on the
Executive’s future conduct. Accordingly, the Executive agrees that the Plan and
the restrictions in it should be enforced under common law rules favoring the
enforcement of such agreements. For these reasons, an Executive may not pursue
any legal action to set aside or avoid application of the Protective Covenants.

4.4 Notice of Post-Employment Activities. If an Executive accepts a position
with a Competitor at any time within twelve months following the Executive’s
Separation from Service, the Executive will promptly give written notice to the
Company’s senior Human Resources employee, with a copy to the Company’s General
Counsel, and will provide the Company with the information it needs about the
Executive’s new position to determine whether such position would likely lead to
a violation of this Article 4 (except that the Executive need not provide any
information that would include the Competitor’s trade secrets).

4.5 Remedies; Extension. In the event of a breach or threatened breach of any of
the provisions or covenants contained in this Article 4, in addition to any
other penalties or restrictions that may apply under any agreement, state law,
or otherwise, the Executive shall forfeit and repay to the Company any and all
Severance Benefits. The Company shall have the right to recapture and receive
repayment of any such Severance Benefits. The forfeiture provisions of this
Section 4.5 will continue to apply, in accordance with their terms, after the
provisions of any agreement between the Company and the Executive have lapsed.
If an Executive violates or threatens to violate any provisions or covenants of
this Article 4, the Company or its successors in interest shall be entitled, in
addition to any other remedies that they may have, including money damages, to a
temporary restraining order, temporary injunction, and/or permanent injunction
to be issued by a court of competent jurisdiction restraining the Executive from
committing or continuing any violation of this Article 4. If an Executive is
found to have violated any restrictions in the Protective Covenants or breached
any provision set forth in this Article 4, the time period for such provisions
and covenant will be extended by one day for each day that the Executive is
found to have violated them, up to a maximum extension equal to the time period
originally prescribed for the provision or covenant.

4.6 Severability; Authority for Revision. The provisions of this Article 4 shall
be separately construed. If any provision contained in this Article 4 is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions of this Article
will remain in full force and effect as if the provision so determined had not
been contained herein. If the restrictions provided in this Article 4 are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to such restrictions to the extent necessary to enforce the
intent of the parties and to protect the Company’s goodwill, Confidential
Information, and other business interests. If the invalid or unenforceable
provision cannot be modified, that provision shall be severed from the Plan and
all other provisions of this Article 4 shall remain valid and enforceable.

Article 5. Code Section 409A

5.1 Exemption or Compliance. The Plan and Severance Benefits paid under it are
intended to be exempt from or otherwise comply with Code Section 409A, including
the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, payments upon a change in control event, and in-kind
distributions, and shall be administered, construed and interpreted in
accordance with such intent. Any Severance Benefits that fail to qualify for the
exemptions under Code Section 409A shall be paid or provided in accordance with
the requirements of Code Section 409A.

5.2 Payments and Reimbursements. Each payment under the Plan or any Company
benefit plan is intended to be treated as one of a series of separate payments
for purposes of Code Section 409A. To the extent any reimbursements or in-kind
benefit payments under the Plan are subject to Code Section 409A, such
reimbursements and in-kind benefit payments will be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions).

5.3 Specified Employees. Notwithstanding anything in the Plan to the contrary,
to the extent the Executive is considered a “specified employee” (as defined in
Code Section 409A) and would be entitled to a payment during the six-month
period beginning on the Executive’s Separation from Service that is not
otherwise excluded under Code Section 409A under the exception for short-term
deferrals, separation pay arrangements, reimbursements, in-kind distributions,
or any otherwise applicable exemption, the payment will not be made to the
Executive until the earlier of the six-month anniversary of the Executive’s
Separation from Service or the Executive’s death and will be accumulated and
paid on the first day of the seventh month following the Separation from
Service.

5.4 Amendment. The Company may amend the Plan to the minimum extent necessary to
satisfy the applicable provisions of Code Section 409A.

5.5 No Guarantee. The Company cannot guarantee that the Severance Benefits
provided under the Plan will satisfy all applicable provisions of Code
Section 409A.

Article 6. Claims Procedures

6.1 Claims Procedures. The Company will provide Severance Benefits without the
necessity of a formal written claim by the Executive. However, if any person
believes he or she is being denied any rights or benefits under the Plan, such
person (or the person’s duly authorized representative) may file a claim in
writing with the Committee within one year following the applicable Executive’s
Separation from Service. If any such claim is wholly or partially denied, the
Committee will notify the claimant of its decision in writing. The notification
will set forth, in a manner calculated to be understood by the claimant, the
following: (a) the specific reason or reasons for the adverse determination,
(b) reference to the specific Plan provisions on which the determination is
based, (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) a description of the Plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review. Such notification will be given within
ninety (90) days after the Committee receives the claim, or within one hundred
eighty (180) days, if the Committee determines that special circumstances
require an extension of time for processing the claim. If the Committee
determines that an extension of time for processing is required, written notice
of the extension will be furnished to the claimant prior to the end of the
initial 90-day period. The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render a benefit determination.

6.2 Review Procedures. Within sixty (60) days after the receipt of notification
of an adverse benefit determination, a claimant (or the claimant’s duly
authorized representative) may file a written request with the Committee for a
review of the claimant’s adverse benefit determination and submit written
comments, documents, records, and other information relating to the claim for
benefits. A request for review will be deemed filed as of the date of receipt of
such written request by the Committee. A claimant will be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits. The
Committee shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The Committee will notify the claimant of its decision on review
in writing. Such notification will be written in a manner calculated to be
understood by the claimant and will contain the following: (a) the specific
reason or reasons for the adverse determination, (b) reference to the specific
Plan provisions on which the benefit determination is based, (c) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (d) a statement
of the claimant’s right to bring a civil action under ERISA Section 502(a). The
decision on review will be made within sixty (60) days after the request for
review is received by the Committee, or within one hundred twenty (120) days if
the Committee determines that special circumstances require an extension of time
for processing the claim. If the Committee determines that an extension of time
for processing is required, written notice of the extension will be furnished to
the claimant prior to the termination of the initial 60-day period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review. The Committee’s decision on review will be final and binding on the
claimant.

6.3 Legal Actions. The claims and review procedures described in this Article 6
must be utilized before a legal action may be brought against the Company or the
Plan. Any legal action must be filed within one year of receiving final notice
of a denied claim.

Article 7. Successors

7.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of more than fifty
percent (50%) of the stock or assets of the Company by agreement, to expressly
assume and agree to maintain the Plan in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place, subject to Section 9.1 herein. Regardless of whether such agreement is
executed, the Plan will be binding upon any successor in accordance with the
operation of law and such successor shall be deemed the “Company” for purposes
of the Plan.

7.2 Assignment by the Executive. The Plan will inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any Severance Benefits still would be owed to the Executive
hereunder had the Executive continued to live, the Company will continue to
provide such Severance Benefits, unless otherwise provided herein, in accordance
with the terms of the Plan to the Executive’s surviving spouse. If there is no
surviving spouse, the Company shall pay any remaining Severance Benefits to the
legal representative of the Executive’s estate, or if none is appointed within
ninety (90) days of the date of death, to the Executive’s heirs at law under the
laws of the state in which the Executive is domiciled at the date of death,

7.3 Payment of Benefits in Case of Incompetency. If an Executive entitled to
Severance Benefits becomes physically or mentally incapable of receiving or
acknowledging such Severance Benefits, the Company upon receipt of satisfactory
evidence of such legal incapacity may, in its sole discretion, cause such
Severance Benefits to be paid or provided to the Executive’s estate or legal
representative.

Article 8. Miscellaneous

8.1 Employment Status. The Plan is not a contract of employment, and eligibility
under the Plan does not give the Executive the right to be rehired or retained
in the employ of the Company on a full-time, part-time or any other basis, or to
receive any benefit under any other plan of the Company. Eligibility under the
Plan does not give the Executive any right, claim, or legal entitlement to any
Severance Benefits, unless that right or claim has specifically accrued under
the terms of the Plan.

8.2 Effect of Receiving Severance Benefits. An Executive’s receipt of Severance
Benefits does not constitute any sort of extension or perpetuation of employment
beyond the Executive’s actual date of Separation from Service.

8.3 Ethical Standards. By accepting Severance Benefits, the Executive
acknowledges and agrees that the Executive has been given an adequate
opportunity to advise the Company’s human resources, legal, or other relevant
management division, and has so advised such division in writing, of any facts
of which the Executive is aware that constitute or might constitute a violation
of any ethical, legal, or contractual standards or obligations of the Company or
any Affiliate, including, but not limited to federal securities laws. The
Executive further acknowledges and agrees that the Executive is not aware of any
existing or threatened claims, charges, or lawsuits that the Executive has not
disclosed to the Company.

8.4 Interests Not Transferable. The interests of persons entitled to Severance
Benefits are not subject to their debts or other obligations and, except as may
be required by the tax withholding provisions of the Code or any state’s income
tax act, or pursuant to an agreement between the Executive and the Company, may
not be voluntarily sold, transferred, alienated, assigned, or encumbered.

8.5 Entire Plan. The Plan contains the entire understanding of the Company and
the Executive with respect to the subject matter herein. The Severance Benefits
shall be in lieu of and reduced by any severance, notice, termination pay or the
like that may be payable under any plan or practice of the Company, or that may
be payable by any Federal, state, local, or foreign law, statute, regulation,
ordinance, or the like (including the WARN Act or any similar state or foreign
law). Any Severance Benefits will be offset against any severance, notice or
termination pay required to be paid by the Company or its Affiliates pursuant to
federal, state or local law or ordinance.

8.6 Conflicting Plans. The Plan supersedes any other generally applicable
severance-related plan or policy of the Company in effect on the date the
Company adopts the Plan. Payments or benefits provided to an Executive under any
Employee Benefit Plan are governed solely by the terms of that plan. Any
obligations or duties of an Executive pursuant to any separate non-competition
or other agreement with the Company will be governed solely by the terms of that
agreement, and will not be affected by the terms of the Plan, except to the
extent that agreement expressly provides otherwise. Severance Benefits are not
taken into account for purposes of contributions or benefits under any other
Employee Benefit Plans, except as expressly provided therein . Further, the
period of coverage under any Employee Benefit Plan is not extended due to the
provision of Severance Benefits, except as provided in Section 3.1(d).

8.7 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand, or if sent by registered or certified mail or
nationally-recognized overnight carrier to the Executive at the last address the
Executive has filed in writing with the Company or, in the case of the Company,
at its principal offices, with attention to the “Compensation Committee of the
Board of Directors of Western Alliance Bancorporation” with a copy to the
attention of the Company’s General Counsel.

8.8 Tax Withholding. The Company shall withhold from any Severance Benefits all
Federal, state, city, or other taxes as legally required to be withheld, as well
as any other amounts authorized or required by policy, including, but not
limited to, withholding for garnishments and judgments or other court orders.

8.9 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan must be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions herein and will have no force or effect.

8.10 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein includes the feminine, the plural includes the
singular and the singular includes the plural.

8.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Arizona will be the controlling law in all
matters relating to the Plan without giving effect to principles of conflicts of
laws. The jurisdiction and venue for any disputes arising under, or any action
brought to enforce, or otherwise relating to, the Plan will be exclusively in
the courts in State of Arizona, Maricopa County, including the Federal Courts
located therein (should Federal jurisdiction exist).

8.12 Action by Company. Any action required of or permitted to be taken by the
Company under the Plan must be by written resolution of the Board, by written
resolution of a duly authorized committee of the Board, by a person or persons
authorized by resolutions of the Board, or a by duly authorized committee.

8.13 Plan Funding. The Company will provide all Severance Benefits due and owing
directly out of its general assets. To the extent that an Executive acquires a
right to receive Severance Benefits, such right shall be no greater than the
right of an unsecured general creditor of the Company. Nothing herein contained
may require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any Severance Benefits.

8.14 Contravening Law or Order. Notwithstanding anything in the Plan to the
contrary, the Company shall have no obligation to provide any Severance Benefits
to the Executive hereunder to the extent, but only to the extent, that such
provision is prohibited by the terms of any law or final order of a Federal,
state, or local court or regulatory agency of competent jurisdiction, provided
that such an order shall not affect, impair, or invalidate any provision of the
Plan not expressly subject to such order.

8.15 Compensation Recovery Policy. Severance Benefit under the Plan may be
subject to any Compensation Recovery Policy established by the Company and
amended from time to time.

8.16. Full Settlement; No Mitigation. The Company’s obligation to pay or provide
Severance Benefits under the Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company or an Affiliate may
have against the Executive or others. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Plan, and such amounts shall not be reduced whether or not the Executive obtains
other employment.

8.17 Indemnification. Each person who is or has been a member of the Committee,
and any individual or individuals to whom the Company has delegated authority
under Section 1.3 herein, shall be indemnified and held harmless by the Company
from and against any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or as a result of any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken, or failure to act,
under the Plan. Each such person also will be indemnified and held harmless by
the Company from and against any and all amounts paid by him or her in a
settlement approved by the Company, or paid by him or her in satisfaction of any
judgment, of or in a claim, action, suit or proceeding against him or her and
described in the previous sentence, so long as he or she gives the Company an
opportunity, at its own expense, to handle and defend the claim, action, suit or
proceeding before he or she undertakes to handle and defend it. The foregoing
right of indemnification will not be exclusive of any other rights of
indemnification to which a person may be entitled under the Company’s Articles
of Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify him or her or hold him or her harmless.

8.18. No Limitations on Company. Nothing in the Plan shall affect or limit in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure or to merge, consolidate, dissolve, or liquidate, or to sell or
transfer all or any part of its business or assets.

Article 9. Amendment and Termination

9.1 Amendment and Termination. The Company reserves the right, on a case-by-case
basis or on a general basis, to amend the Plan at any time and to thereby alter,
reduce or eliminate any benefit under the Plan, in whole or in part, at any
time, provided that:

(a) No amendment or termination of the Plan that has the effect of (i) removing
an Executive from the list of Executives the Board has designated by written
resolution as eligible to participate in the Plan, (ii) eliminating or reducing
the amount of Severance Benefits payable (if any) to any Executive, or
(iii) adversely affecting the benefits or rights of an Executive under the Plan,
may be, without the express written consent of such Executive, retroactive or
effective until the date that is twenty-four (24) months after the later of
(A) the date the Committee adopts such amendment or termination or (B) the date
the Committee or the Company provides written notice of such amendment or
termination to the affected Executive(s), (with the later of such dates referred
to herein as the “Amendment Effective Date”); provided that any such amendment
or termination shall not eliminate or reduce any benefit with respect to any
Change in Control that occurs on or before the Amendment Effective Date; and

(b) If a Change in Control occurs before the Amendment Effective Date, then the
effective date of an amendment described in Section 9.1(a) or termination of the
Plan shall be postponed as to the affected Executive(s) until the date that is
twenty-four (24) months after the Change in Control occurs.

(c) By way of illustration of the protective provisions of this Section 9.1 and
for the avoidance of doubt, if the Company removed Executive A from the list of
Executives eligible to participate in the Plan (and gave Executive A notice of
such removal) on January 1, 2014, a Change in Control occurred on December 1,
2014, and the Company (or its successor) terminated Executive A without Cause on
March 1, 2015, Executive A would be entitled to Severance Benefits under the
Plan under the terms and conditions of the Plan in effect immediately prior to
January 1, 2014.

9.2 Notice of Amendment or Termination. The Committee or the Company will notify
the Executives, including, but not limited to, Executives receiving Severance
Benefits, of any material amendment or termination of the Plan within a
reasonable time.

Appendix A
Additional Information for Summary Plan Description

This Appendix A, together with the Plan document, constitutes the summary plan
description of the Plan. References in this Appendix A to “you” or “your” are
references to the Executive. Any term capitalized but not defined in this
Appendix A will have the meaning set forth in the Plan.

Your Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:



  •   Receive information about the Plan and benefits offered under the Plan.



  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report filed by the Plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefit Security Administration.



  •   Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, and copies of the latest annual
report and updated summary plan description. The Plan Administrator may make a
reasonable charge for the copies.

Prudent Action by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from exercising
your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance With Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

General Plan Information

      Plan Sponsor  
Western Alliance Bancorporation
One E. Washington Street, Suite 1400
Phoenix, AZ 85004
   
 
Plan Name  
Western Alliance Bancorporation Change in
Control Severance Plan
   


Type of Plan  
Welfare benefit plan
   


Source of Funds  
The Company will pay all benefits due and
owing under the Plan directly out of its
general assets. To the extent that an
Executive acquires a right to receive
benefits under the Plan, such right shall be
no greater than the right of an unsecured
general creditor of the Company.
   


Plan Number  
503
   


Company’s Employer
Identification Number  
88-0365922


   
 
Plan Administrator  
Western Alliance Bancorporation
One E. Washington Street, Suite 1400
Phoenix, AZ 85004
Attn: Merrill Wall
(602) 389-3500
   


Agent for Service
of Legal Process  
Plan Administrator


   
 
Plan Year  
Calendar Year
(January 1 – December 31)
   


Successors  
The Company shall require any successor
(whether direct or indirect, by purchase,
merger, reorganization, consolidation,
acquisition of property or stock,
liquidation, or otherwise) of all or a
significant portion of the stock or assets of
the Company by agreement, to expressly assume
and agree to maintain the Plan in the same
manner and to the same extent that the
Company would be required to perform if no
such succession had taken place. Regardless
of whether such agreement is executed, the
Plan will be binding upon any successor in
accordance with the operation of law and such
successor shall be deemed the “Company” for
purposes of the Plan.
   
 
Controlling Law  
Arizona, to the extent not preempted by
Federal law
   
 

Appendix B
General Release and Waiver of Claims



1.   Eligibility for Severance Benefits. On or about       , I was informed that
I was eligible to participate in the Western Alliance Bancorporation Change in
Control Severance Plan (“Plan”), and receive certain severance pay and benefits
that would not otherwise be due to me, which I agree are specific and sufficient
consideration in exchange for execution of this Release. Capitalized terms used
but not defined herein have the meanings assigned to them in the Plan. 



2.   General Release. In consideration of my receipt of these benefits, I agree,
on behalf of myself and my heirs, legal representatives, successors and assigns,
to completely release and forever discharge Western Alliance Bancorporation and
its successors in interest (“WAL”), any related holding, parent, sister,
affiliate or subsidiary corporations of WAL, employee benefit plans of the
forgoing., as defined by the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., as amended (“ERISA”), excluding any employee benefit plan
subject to the antialienation provisions of ERISA, the sponsors, administrators,
trustees, trusts, fiduciaries, and service providers of the forgoing, and each
of their owners, directors, officers, employees, agents, attorneys,
stockholders, insurers, divisions, policies, successors and assigns
(collectively, “the Releasees”), from any and all loss, liability, claims,
demands, causes of action or suits of any type, whether in law and/or in equity,
and whether known or unknown, that I may now have against any Releasee, related
directly or indirectly to, in any way connected with or arising out of my
employment with WAL and/or any Releasee, the termination of my employment, and
any actions taken by any of the Releasees up to the effective date of this
Release. This includes but is not limited to all wrongful discharge,
discrimination (including, without limitation, age discrimination), contract,
tort, statutory and constitutional claims; any claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act (ADEA), the Older Worker Benefit Protection Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act, and any
other federal, state or local employment laws and regulations; and any and all
claims for compensation, bonuses, severance pay, attorneys’ fees and costs.



3.   Excluded Claims. I understand that this Release does not cover workers’
compensation matters, unemployment compensation claims, the right to challenge
the validity of the ADEA waiver or any other claims determined by law to be
non-waivable, nor does it cover claims that are based on any conduct of the
Releasees occurring in the future, after the date this Release takes effect.
This release will govern the relief to which I am entitled as to all other
claims.



4.   Covenant Not to Sue. I understand and agree that to the fullest extent the
law permits, I will be precluded from filing or pursuing any legal claim of any
kind against any of the Releasees at any time in the future, in any federal,
state or municipal court, administrative agency or other tribunal, arising out
of any of the matters covered by Paragraph 2 above. I agree not to file or
pursue any such legal claim nor will I encourage or knowingly permit another to
file any claim, charge, action or complaint concerning any such legal claim. I
agree to withdraw any such pending legal claim. This Release may be plead as a
full and complete defense and may be used as the basis for an injunction against
any action, suit or proceeding which may be prosecuted, instituted or attempted
by me.



5.   Time to Consider and Revoke Agreement. I represent, acknowledge and agree
that Releasees have advised me: (1) to consult with an attorney before signing
this Release (and I have done so to the extent I desired); (2) that I may take
up to forty-five (45) days from my Separation from Service (as defined in the
Plan) to decide whether to sign this Release; (3) that by signing on any date
prior to the expiration of the forty-five (45) day period, I have voluntarily
elected to forego waiting forty-five (45) days to sign the Release; and (4) that
I have a full 7 days following the execution of this Release to revoke this
Release, in which case I will not receive the severance benefits to be paid to
me in exchange for my Release. I have been and hereby am advised in writing that
this Release shall not become effective or enforceable until the revocation
period has expired. I acknowledge and agree that such revocation must be
received via hand delivery, facsimile, or overnight express delivery to the
attention of [INSERT NAME], [INSERT ADDRESS], [INSERT FAX #]. I also recognize
and agree that this Release will also be deemed revoked if I do not sign and
return it within forty-five (45) days of the date I receive it.



6.   Eligibility Information. I have been informed that this Plan is available
to designated executive officers of WAL and its affiliates (“Executives”), who
are not party to an employment contract or agreement and are not covered by any
other severance or separation pay plan or arrangement, and who during the
twenty-four (24) month period following a Change in Control (i) are terminated
by the Company or Affiliate without Cause, or (ii) terminate his or her
employment with the Company or Affiliate for Good Reason. I understand that an
Executive who does not resign for Good Reason or whose employment has been
involuntarily terminated for Cause is not eligible for the Severance Benefits
under the Plan. Additional information required by the Older Worker Benefit
Protection Act will be provided as “Appendix A” to this Release at the time of
termination of employment.



7.   Additional Warranties. I expressly warrant, represent, acknowledge and
agree that (1) I have read and fully understand this Release; (2) I have had the
opportunity to consult with legal counsel of my own choosing and have the terms
of this Release fully explained to me; (3) I am not executing this Release in
reliance on any promises, representations or inducements other than those
contained herein and in the accompanying Plan materials; and (4) I am executing
this Release voluntarily, free of any duress or coercion.



8.   Confidentiality. Except as required by law, I agree that all matters
relating to this Agreement and the Plan shall remain confidential. Accordingly,
I agree not to discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of Releasees’ organizations, the terms
and conditions of this Release or the Plan.

Executive’s Acceptance of Release

Before signing my name to this release, I state that: I have read it; I
understand it and know that I am giving up important rights; I am aware of my
right to consult with an attorney before signing it; and I have signed it
knowingly and voluntarily.

Date Executive’s Signature

Executive’s Name – (Please print)

WESTERN ALLIANCE BANCORPORATION
CHANGE IN CONTROL SEVERANCE PLAN

ACKNOWLEDGMENT AND ACCEPTANCE OF
THE TERMS AND CONDITIONS OF THE PLAN

Western Alliance Bancorporation (the “Company”) has established the Western
Alliance Bancorporation Change in Control Severance Plan (the “Plan”). The Plan
provides severance payments and benefits to certain eligible executives in the
event of termination by the Company without “Cause” or termination by the
executive for “Good Reason” following a “Change in Control” of the Company. You
are eligible to participate in the Plan.

By the signatures below of the Executive named herein and the representative of
the Company, the Company and the Executive acknowledge that the Board has
designated the Executive as eligible to participate in the Plan, and the
Executive hereby acknowledges and accepts such participation, subject to the
terms and conditions of the Plan, and agrees to the terms of the Plan, which is
attached hereto and made a part hereof.

      Name of Executive: «FirstName» «LastName»
 

Date of Eligibility and Participation:
  «Date—2»
 
   

At Will Employment. Nothing in this Acknowledgement and Acceptance or in the
Plan confers upon the Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or of the Executive, which rights are hereby expressly
reserved by each, terminate the Executive’s employment at any time for any
reason.

Protective Covenants. In consideration for the Executive’s eligibility for
Severance Benefits under the Plan, the Executive agrees to the provisions and
protective covenants provided for in Article 4 of the Plan, which will apply
during and after the Executive’s Separation from Service.

Amendment and Termination of Plan. The Company reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan at any time and to
thereby alter, reduce or eliminate any benefit under the Plan, in whole or in
part, at any time, provided that no amendment or termination of the Plan that
has the effect of (i) removing an Executive from the list of Executives the
Board has designated by written resolution as eligible to participate in the
Plan, (ii) eliminating or reducing the amount of Severance Benefits payable (if
any) to any Executive, or (iii) adversely affecting the benefits or rights of an
Executive under the Plan, may be, without the express written consent of such
Executive, retroactive or effective until the date that is twenty-four (24)
months after the later of (A) the date the Committee adopts such amendment or
termination or (B) the date the Committee or the Company provides written notice
of such amendment or termination to the affected Executive(s), (with the later
of such dates referred to herein as the “Amendment Effective Date”); provided
that any such amendment or termination shall not eliminate or reduce any benefit
with respect to any Change in Control that occurs on or before the Amendment
Effective Date.

[Signature Page(s) Follow(s)]

      EXECUTIVE:   WESTERN ALLIANCE BANCORPORATION    
By:
   
 
[Signature]  
Title:
   
 

Attachment:

Western Alliance Bancorporation Change in Control Severance Plan

